Citation Nr: 1227215	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, claimed as high blood pressure, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  The record also indicates that he served in the National Guard from approximately April 1972 to August 1996 (with a break in service between September 1978 and September 1980).

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the portion of the January 2011 Board decision that denied service connection for hypertension, and remanded the matter.

In January 2011, this matter came before the Board on appeal from a March 2005 rating decision of the RO in Wichita, Kansas, which, in pertinent part, denied service connection for hypertension.  The Veteran also testified before the undersigned at a May 2007 videoconference hearing.  A transcript has been associated with the file.  

The Board's January 2011 decision also denied service connection for a skin disorder.  The Veteran abandoned that claim before the Court and it is no longer in appellate status.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development.


The Board denied service connection for post traumatic stress disorder (PTSD) in a July 2009 decision.  The January 2011 Board decision referred the matter of service connection for a chronic anxiety disorder and a panic disorder to the RO for initial consideration.  The Veteran argued to the Court, and the Court agreed, that the hypertension claim was inextricably intertwined with the psychiatric disorder claim based on a 1992 National Guard service treatment record indicating that he had an anxiety attack with resulting high blood pressure.  The Court concluded that this reasonably raised a theory of secondary service connection based on aggravation.  

While this case was pending before the Court, the RO granted service connection for PTSD with anxiety and depressive disorders in a May 2011 rating decision.  The RO also granted service connection for coronary artery disease in a January 2011 rating decision.  As this involves the same body system as hypertension, the Board finds that secondary service connection is raised by the grant of service connection for coronary artery disease as well.  

The Board notes that the RO has not considered the secondary theory of entitlement for the hypertension claim.  The Veteran has not received notice sufficient to discharge the duty to notify.  The Veteran has also not received a VA examination in connection with this claim.  In light of the Court's decision, the Board remands for adequate notice and a VA examination to determine whether the Veteran's hypertension has been caused or aggravated by his service-connected psychiatric disability or coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to service connection on a secondary basis for hypertension, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA examination to determine:

(a) whether the Veteran's hypertension was at least as likely as not caused by his service-connected coronary artery disease or PTSD with anxiety and depressive disorders, and 

(b) whether the Veteran's hypertension was at least as likely as not aggravated by his service-connected coronary artery disease or PTSD with anxiety and depressive disorders. 

The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiners should provide a complete rationale for any opinion provided.  Separate and distinct opinions must be provided for causation and aggravation.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


